DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status


Claims 1, 8, 17, 19, 24, 25, and 31 are amended.
Claims 4, 6, 9-12, 14-16, 20, 22, 27-28, 32-36, and 38 are canceled.
No new claims are added.
Claims 1-3, 5, 7-8, 13, 17-19, 21, 23-26, 29-31 and 37 are pending for examination.
Response to arguments
Re: 35 U.S.C. 103 rejections
Applicant’s response has been fully considered. Claim amendment necessitated updated search and introduction of new prior arts. Below are applicant’s main arguments and examiner’s response to those arguments:
Applicant’s argument: (pg. 20, Par. 2) “Applicant respectfully submits that the combination of Li, Raman, and Wang fails to disclose or suggest at least that the second local gateway is to be added prior to release of the first local gateway to maintain parallel access by the terminal to a local service via the at least one local gateway and to the centralized gateway, as recited in claims 1-3, 5, 8, 17-19, 21, 23-26, 29, 31, and 37”.
Examiner’s response: Applicant’s argument is moot in view of introduction of new prior art and claim mapping based on disclosure in the new prior art as described in the following 35 U.S.C. § 103 rejection section. 
Applicant argument: (pg. 22, par. 4, “A person of ordinary skill in the art would have to make significant modifications to the combination of disclosures in order to produce the claimed invention where parallel access to a local service and to a centralized gateway is maintained during mobility of a terminal device. Therefore, it would not have been "obvious to try" to modify Li, Raman, Wang, and Korhonen to yield the claimed invention”.
Examiner’s response: Examiner respectfully disagrees. The connection to centralized gateway is always there. The modification is related to the timing of the release of the old connection to ensure data communication through at least one of the local gateways. Examiner does not think this as a significant modification.
Applicant argument: (pg. 22, par. 5) “Applicant respectfully submits that a person of ordinary skill in the art would not be motivated to try to combine Li, Raman, Wang, and Korhonen, at least because these references are directed to significantly different problems.”
Examiner’s response: Examiner respectfully disagrees. All the references are teaching data communication through packet gateways and change of gateways when mobility happens. Though the methods differ, all the references are in fact tackling the same problem of managing the handover process based on certain criteria, whether it is ‘load leveling strategy’, quality of service, ‘uninterrupted data transmission, latency or any other. 
Applicant argument: (pg. 23, par. 1), “Wang and Li are contradictory in that Wang increases data on a network through prevention of packet loss, while Li decreases network load and delay. Therefore, a person of skill in the art would not be motivated to try to combine Li, Raman, Wang, and Korhonen”.
Examiner’s response: The argument is mostly moot in view of introduction of new prior arts and the change of combination of prior arts used which follows in the next section detailing which combination of disclosures are made and the underlying motivation to do so.
35 U.S.C. 103 rejections are not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-3, 5, 8, 17-19, 21, 23-26, 29, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (EP 3 062 583 A1), hereinafter “Li” in view of Raman et al. (US 2007/0070888 A1), hereinafter “Raman” and further in view of VEDRINE, Arnaud et al. (WO 2011/096781), hereinafter “Arnaud”.
Claims 1, 8, 17, 24-25, 29, 31, and 37:
Regarding claim 1, Li teaches ‘a method of a control plane network entity in a mobile
network scenario where an access of a terminal to a network is movable between at least two base stations (Li: fig.4 discloses flowchart of a handover process between a source radio-side NE and a target radio-side network element) and routable in parallel via at least one local gateway and a centralized gateway’ (Li: fig. 1 illustrates the UE connected to Local Gateway (L-GW) and Packet Gateway (P-GW)), the method comprising:
‘detecting movement of said access of said terminal from a first base station to a second base station’ (implied by disclosure in Li: [0005], lines 3-6, “A UE may move to an area covered by a new radio-side network element. The MME will select a new S-GW for the UE and execute a S-GW relocation process”),
‘determining that a first network route which is a current network route from said terminal via a first local gateway which is a current local gateway of said at least one local gateway provides less network performance than a second network route from said terminal via a second local gateway of said at least one local gateway based on a result of said detecting (implied by the interpretation of ‘good network performance’ as per the specification (pg. 4, line 5), as ‘optimal’ and disclosures in Li, [0029], “When the target S-GW is in the list, the current path may be deemed optimal. When the target S-GW is not in the list, the current path is deemed non optimal” and [0030], “When the L-GW and the target S-GW are within one network segment, it may be determined that the current path is the optimal path. When the L-GW and the target S-GW are not within one network segment, it may be determined that the current path is non-optimal”; see also fig. 3, step S302). 
Li however fails to expressly teach, ‘deciding said second local gateway as a target local gateway for said terminal based on a result of said determining’.
Raman in the same field of endeavor teaches, ‘deciding said second local gateway as a target local gateway for said terminal based on a result of said determining’ (Raman: [0052], “The wireless access gateway selector 94 is configured and arranged (via, for example, appropriate programming) to automatically make a determination regarding selecting a particular wireless access gateway to support corresponding calls as a function, at least in part, of the stored substantially current information regarding performance capacity of at least some of those wireless access gateways”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Raman with that of Li, “to effect a load leveling strategy.
This, in tum, would aid in avoiding having one wireless access gateway become overburdened while another remains considerably less tasked” (Raman: [0019], lines 4-7).
Combination of Li and Raman however does not expressly teach, ‘wherein the second network route is to be added prior to release of the first network route’.
Arnaud in the same field of endeavor teaches, ‘wherein the second network route is to be added prior to release of the first network route (Arnaud: fig.4 discloses two process 40 and 50, 40 is for deleting session with source local gateway and 50 for creation of session with target local gateway; [0043], “The two actions 40, 50 can be carried out in the order shown in figure 4, in the reverse order, or in parallel”; when performed in reverse order, the session with the new local gateway to be added prior to release of the first local gateway, and thus teaching the claim element)
to maintain parallel access by the terminal to a local service via the at least one local gateway and to the centralized gateway’ (implied by the disclosure above that parallel access is maintained through at least one local gateway all the time; access to the centralized gateway, the PGW 20 is always there).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Arnaud with that of Li and Raman when new route is added, deletion of the old route is done only after successful addition of the new routing information to avoid interruption of data offload process through a local gateway and managing IP address used by the wireless terminal, as disclosed by Arnaud, “The wireless terminal being previously associated with a source base station coupled with a source local gateway, the second interface is arranged for transmitting to the serving node a request to create a session for communication of the wireless terminal over the local area network through the target base station and the target local gateway. This request to create a session contains an IP address used by the wireless terminal when communicating through the source base station and the source local gateway” ([27], lines 9-14).
Claim 8 is regarding method in a first local gateway through which a terminal is connected. It performs functions complementary to subset of functions described in claim 1.
The claim is rejected based on the rejection of claim 1.
Regarding claim 17, it is for an apparatus performing method of claim 1. The claim is rejected based on the rejection of claim 1.
Regarding claim 24, it is regarding a first local gateway through which a terminal is connected. It performs functions complementary to subset of functions described in claim 1.
The claim is rejected based on the rejection of claim 1.
Regarding claim 25, it is regarding a first local gateway through which a terminal is connected. It is for an apparatus performing method of claim 8.
The claim is rejected based on the rejection of claim 8.
Regarding claim 29, it is an apparatus according to claim 24. 
The claim is rejected based on the rejection of claim 1.
Claim 31 is regarding a second (target) local gateway through which a terminal is connected. It performs functions complementary to subset of functions described in claim 1.
The claim is rejected based on the rejection of claim 1.
Claim 37 is for a computer program product embodied on a non-transitory computer-readable medium, said product comprising computer-executable computer program code which, when the program is run on a computer, is configured to cause the computer to carry out the method according to claim 1.
The claim is rejected based on the rejection of claim 1.

Claims 2 and 18:
Regarding claim 2, combination of Li, Raman, and Arnaud teaches the method according to claim 1. 
Raman  teaches, in an implied way, the method ‘further comprising: transmitting, if said second local gateway is decided as said target local gateway, information to said second local gateway, said information being indicative of a preference value related to a session between said second local gateway and said terminal which is equal to or higher than a preference value related to a session between said first local gateway and said terminal’ (It is implied that preference value for the target gateway is higher than the current gateway, as discussed above in claim 1;  lines 9-14, “it may further be desirable to provide a System Network Management Protocol 74 such that the transmitter 72 may also optionally and supplementally provide performance capacity content to other targets of choice (as may be useful to support other needs and requirements, for example)”); targets of choice may be the gateways themselves after the decision to make the relocation is done).
Regarding claim 18, it is for an apparatus performing method of claim 2. The claim is rejected based on the rejection of claim 2.

Claims 3 and 19:
Regarding claim 3, combination of Li, Raman, and Arnaud teaches the method according to claim 1.
The same reasoning provided above for claim 2 is applicable for this claim. Claim is rejected based on the reasons provided in claim 2.  
Regarding claim 19, it is for an apparatus performing method of claim 3. The claim is rejected based on the rejection of claim 3.

Claims 5, 21, and 26:
Regarding claim 5, combination of Li, Raman, and Arnaud teaches the method according to claim 1.
Li teaches, ‘wherein said determining is based on a network topology with respect to said at least two base stations and said at least one local gateway’ (Li: [0030], “When the L-GW and the target S-GW are within one network segment, it may be determined that the current path is the optimal path. When the L-GW and the target S-GW are not within one network segment, it may be determined that the current path is non-optimal”; the teaching discloses that the determination is dependent on the topology; See also Fig. 2).
Regarding claim 21, it is for an apparatus performing method of claim 5. The claim is rejected based on the rejection of claim 5.
Regarding claim 26, it is regarding an apparatus of claim 25. 
The claim is rejected based on the rejection of claim 5.

Claims 7, 13, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Li, Raman, and Arnaud as applied to claim 1 above, and further in view of Korhonen et al. (US 2014/0078968 A1), hereinafter “Korhonen”.
Regarding claim 7, combination of Li, Raman, and Arnaud teaches the method according to claim 1. 
Combination of Li, Raman and Arnaud however fails to teach that the method ‘further comprising: receiving, from said first local gateway, a message indicative of a request regarding a removal of said first network route from said terminal, and transmitting, to said first local gateway, a message indicative of acceptance regarding said removal of said first network route from said terminal’.
Korhonen, in the same field of endeavor teaches about keep-alive timer related to data communication, “the PDP context may be deactivated if a keep-alive timer reaches the respective timeout value prior to receiving any traffic from the connected terminal apparatus 102. In some embodiments, the PDP context timeout value may correspond to a PDN connection lifetime value” ([0048], lines 13-18).
It is obvious from the teaching that when data session with a terminal is terminated because of the terminal is now routed through a different gateway, the lifetime value or the timeout value needs to be set to zero. 
Fig. 6 of Korhonen teaches about the request and response related to keep-alive timer. It is obvious to one of ordinary skill in the art to combine teaching of Korhonen with that of Li and Raman 
Regarding claim 13, combination of Li, Raman, and Arnaud teaches the method according to claim 8. 
Claim is rejected based on the rejection above for claim 7 the method being complementary to method 7.
Regarding claim 23, it is for an apparatus performing method of claim 7. The claim is rejected based on the rejection of claim 7.
Regarding claim 30, claim is rejected based on the rejection above for claim 7.
Conclusion













Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462